ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_02_FR.txt. 223

DÉCLARATION DE M. LE JUGE KOROMA
[Traduction]

Alinéa d) du paragraphe 1 de l'article XX du traité de 1955 et principes de
droit international — Non ultra petita — Ordre dans lequel les questions ont été
traitées — Charge de la preuve et faits — Conclusion en droit.

Bien qu'ayant voté en faveur de l’arrêt, il me semble nécessaire d’indi-
quer ce qui suit.

La Cour a rendu, en accord avec sa jurisprudence, une conclusion fon-
damentale, à savoir que les mesures impliquant un recours à la force
armée et prétendument prises au titre de l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955 doivent être examinées à la lumière du prin-
cipe de l’interdiction en droit international de l’emploi de la force, tel que
limité par le droit naturel de légitime défense.

L’alinéa d) du paragraphe 1 de l’article XX dispose que:

«Le présent traité ne fera pas obstacle à l’application de mesures:

d) ... nécessaires à l’exécution des obligations de l’une ou l’autre des
Hautes Parties contractantes relatives au maintien ou au réta-
blissement de la paix et de la sécurité internationales ou à la pro-
tection des intérêts vitaux de cette Haute Partie contractante sur
le plan de la sécurité.»

La Cour a appliqué cette règle, ainsi qu’il lui incombait de le faire, et a
conclu que cet article n’avait pas été conçu comme devant être mis en
œuvre de manière totalement indépendante du droit international général
relatif à l’emploi de la force, de sorte qu’il justifierait, y compris dans le
cadre limité d’une réclamation fondée sur une violation du traité, un
emploi illicite de la force. La Cour affirme donc — à juste titre, selon
moi — que l’application du droit international général à cette question
fait partie intégrante de la tâche d'interprétation qui lui a été confiée. En
d’autres termes, la question de savoir si une action présentée comme jus-
tifiée par l’alinéa d) du paragraphe 1 constituait ou non un recours illicite
à la force doit être tranchée au regard des critères de la Charte des
Nations Unies et du droit international général.

En se fondant sur ces critères, la Cour a délibéré et jugé que l’alinéa d)
du paragraphe 1 de l’article XX du traité de 1955 ne pouvait permettre de
conclure à la licéité des actions menées contre les installations pétrolières
les 19 octobre 1987 et 18 avril 1988 en tant que mesures nécessaires à la
protection des intérêts vitaux des Etats-Unis sur le plan de la sécurité, dès
lors que ces actions constituaient un recours à la force armée, ne pou-

66
PLATES-FORMES PÉTROLIÈRES (DÉCL. KOROMA) 224

vaient être considérées, au regard de la Charte des Nations Unies et du
droit international général, comme des actes de légitime défense, et, par-
tant, ne relevaient pas de la catégorie des mesures prévues par cette dis-
position du traité. La Cour répondait ainsi, selon moi, aux conclusions
des Parties, qu’elle est fondée à interpréter et tenue de trancher — ce
qu'elle a fait en déclarant contraires au droit international les actions
ayant conduit à la destruction des plates-formes. Le principe non ultra
petita ne saurait donc être invoqué à ce propos, pas davantage qu'il ne
saurait s’appliquer à la conclusion de la Cour sur la question de savoir si
les actions menées contre les plates-formes étaient contraires au para-
graphe 1 de l’article X du traité de 1955. A cet égard, la Cour estime que la
protection de la liberté de commerce prévue dans cette disposition s’éten-
dait aux plates-formes, et que ces attaques ont, en principe, entravé la
liberté de commerce de l’Iran au sens que revêt cette expression dans le
paragraphe. Cette conclusion n’est pas sans importance.

Il convient également de noter que l’ordre dans lequel la Cour a exa-
miné les questions dont elle était saisie non seulement se justifiait pour les
raisons énoncées dans son arrêt ainsi qu’au regard de sa jurisprudence
(Application de la convention de 1902 pour régler la tutelle des mineurs,
arrêt, C.I.J. Recueil 1958, p. 62), mais encore relevait de sa discrétion,
ainsi que les Parties elles-mêmes l’ont l’une et l’autre affirmé dans leurs
plaidoiries.

Quant à la charge de la preuve, il n’aura échappé à personne qu’en ren-
dant sa décision la Cour n’a pas seulement garanti le respect de la règle,
ainsi qu'il lui incombait de le faire, mais a aussi examiné les faits avec
attention et soigneusement apprécié la valeur des éléments de preuve pro-
duits; si les faits doivent être pris en considération, la conclusion rendue
dans l’arrêt doit l’être sur la base du droit.

J'estime que ces aspects méritent d’être soulignés dans le cadre de
l'arrêt.

(Signé) Abdul G. KOROMA.

67
